       Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 1 of 6




                      THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                       §
                                              §
 WATSON VALVE SERVICES, INC.,                 §                CASE NO. 20-30968
                                              §
        Debtor.                               §                    (Chapter 11)


 YESENIA AYALA, AS NEXT FRIEND                §
 OF I.C AND A.C., MINORS,                     §
                                              §
        Plaintiffs,                           §
                                              §
 v.                                           §              ADVERSARY NO. __________
                                              §
 WATSON VALVE SERVICES, INC.,                 §
 WATSON GRINDING AND                          §
 MANUFACTURING CO., AND                       §
 WATSON COATINGS                              §
 LABORATORY,                                  §
                                              §
        Defendants.                           §


                                  NOTICE OF REMOVAL

       Watson Valve Services, Inc. (“Debtor”) files this Notice of Removal of the state court

action styled, Yesenia Ayala, as next friend of I.C. and A.C., Minors v. Watson Valve Services,

Watson Grinding and Manufacturing, Co., and Watson Coatings Laboratory, Cause No. 2020-

05311 in the 157th Judicial District Court of Harris County, Texas (“State Court Action”).

                      PROCEDURAL BACKGROUND AND NATURE OF SUIT

       1.     On January 27, 2020, Yesenia Ayala, as next friend of I.C. and A.C., Minors

(collectively, “Plaintiffs”) filed an Original Petition and Application for Temporary Restraining

Order against Watson Valve Services, Inc. (“Watson Valve”), Watson Grinding & Manufacturing




NOTICE OF REMOVAL                                                                        PAGE | 1
          Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 2 of 6




Co. (“Watson Grinding”), and Watson Coating Laboratory, (“Watson Coating”) (together,

“Defendants”). The TRO was granted and expired on February 6, 2020.

       2.      On February 6, 2020 (“Petition Date”), the Debtor filed its voluntary petition under

chapter 11 of title 11 of the United States Code (“Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Valve Services, Inc., Case No. 20-30968 in the United

States Bankruptcy Court Southern District of Texas, Houston Division (“Chapter 11 Bankruptcy

Case”).

                                       BASIS FOR REMOVAL

       3.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule

9027, and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference

entered by the District Court of this District on March 10, 2005.

       4.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In

re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

       5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

       6.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. §

1452(a) (“A party may remove any claim or cause of action . . . to the district court for the district

where such civil action is pending, if such district court has jurisdiction of such claim or cause of

action under section 1334 of this title”). The State Court Action, including all claims and causes

of action asserted, is a civil action other than a proceeding before the United States Tax Court.

The State Court Action is not a civil action by a government unit to enforce such government unit’s

police or regulatory power.




NOTICE OF REMOVAL                                                                             PAGE | 2
        Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 3 of 6




        7.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings . . . arising in or related to cases

under title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case,

i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any

case whose outcome “could conceivably have any effect on the administration of the estate.” In re

Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th

Cir. 1993).

        8.      The resolution of this State Court Action will have a direct impact on the

bankruptcy estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11

Bankruptcy Case because the outcome of State Court Action could conceivably change the

Debtor’s rights, liabilities, or options in a way that would have an effect upon the handling and

administration of the bankruptcy estate.

        9.      Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal

to this Court is proper pursuant to 28 U.S.C. § 1452(a).

                        CORE OR NON-CORE BANKRUPTCY JURISDICTION

        10.     This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A) and (O). The claims and causes of action in the State Court Action have

a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §541.

        11.     Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge and anticipates seeking withdrawal of the reference

in this case to the United States District Court for the Southern District of Texas.




NOTICE OF REMOVAL                                                                                PAGE | 3
        Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 4 of 6




                                       PARTIES AND NOTICE

       12.     Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy

of this Notice of Removal is being filed with the clerk of the 157th Judicial District Court of Harris

County, Texas.

       13.     In accordance with Local Rule 9027-1(a), the names and addresses of the parties

and counsel in the State Court Action, who have or will be served with the notice, are as follows:

 The Alfred Firm                                    MCCOY LEAVITT LASKEY LLC
 Byron C. Alfred #24084507                          John V. McCoy
 2019 Wichita St.                                   Michael I. Ramirez
 Houston, TX 77004                                  N19 W24200 Riverwood Dr., Suite 125
 ATTORNEYS FOR PLAINTIFFS                           Waukesha, WI 53188
                                                    ATTORNEYS FOR WATSON GRINDING AND
                                                    MANUFACTURING CO.

                                                    GIEGER, LABORDE & LAPEROUSE L.L.C.
                                                    Ernest P. Gieger, Jr.
                                                    701 Poydras Street, Suite 4800
                                                    New Orleans, Louisiana 70139
                                                    ATTORNEYS FOR WATSON VALVE SERVICES,
                                                    INC.


                                     PROCESS AND PLEADINGS

       14.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b),

true and correct copies of all process and pleadings filed in the State Court Action (as set forth in

the attached Exhibit A) have been provided.

       15.     In the State Court Action, citations were issued but not served.

       16.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice

of the filing of this Notice of Removal in the State Court Action.




NOTICE OF REMOVAL                                                                             PAGE | 4
        Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 5 of 6




       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety

to this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

       Dated: April 20, 2020

                                             Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP

                                             By: /s/ Jarrod B. Martin
                                             Jarrod B. Martin
                                             Texas Bar No. 24070221
                                             Kate H. Easterling
                                             Texas Bar No. 24053257
                                             Avi Moshenberg
                                             Texas Bar No. 24083532
                                             1001 Fannin Street
                                             Suite 2700
                                             Houston, TX 77002
                                             P: 713-337-5580
                                             F: 713-337-8850
                                             E: Jarrod.Martin@mhllp.com
                                             E: Kate.Easterling@mhllp.com
                                             E: Avi.Moshenberg@mhllp.com

                                         -   AND –

                                             GIEGER, LABORDE & LAPEROUSE, LLC

                                             By: /s/ Brendan P. Doherty
                                             Ernest P. Gieger
                                             Texas Bar No. 24054169
                                             Brendan P. Doherty
                                             Texas Bar No. 24075923
                                             5151 San Felipe, Suite 750
                                             Houston, Texas 77056
                                             Telephone: (832) 255-6000
                                             Facsimile: (832) 255-6001
                                             Email: egieger@glllaw.com
                                             Email: bdoherty@glllaw.com

                                             COUNSEL FOR WATSON VALVE SERVICES, INC.



NOTICE OF REMOVAL                                                                          PAGE | 5
        Case 20-30968 Document 144 Filed in TXSB on 04/20/20 Page 6 of 6




                                     CERTIFICATE OF SERVICE

         I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served
via first class mail (without attachments) to the following individuals no later than the next day
after filing:


 THE ALFRED FIRM                                   MCCOY LEAVITT LASKEY LLC
 Byron C. Alfred #24084507                         John V. McCoy
 2019 Wichita St.                                  Michael I. Ramirez
 Houston, TX 77004                                 N19 W24200 Riverwood Dr., Suite 125
 ATTORNEYS FOR PLAINTIFFS                          Waukesha, WI 53188
                                                   ATTORNEYS FOR WATSON GRINDING AND
                                                   MANUFACTURING CO.



                                                      /s/ Jarrod B. Martin
                                                      Jarrod B. Martin




NOTICE OF REMOVAL                                                                            PAGE | 6
